DETAILED ACTION

		Claims 1-3, 6-7, 10, 12, 26-28, and 30 are allowed over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Kirk Williams (REG NO 42,229) on January 12, 2021.

The application has been amended as follows:

Claim 1 (currently amended): A method, comprising:
after receiving a particular packet by a particular virtual entity of a virtual packet processing apparatus, the particular virtual entity adding an operations header to the particular packet;
receiving, by a second virtual entity of the packet processing apparatus, the particular packet with said operations header;
modifying, by the second virtual entity, said operations header to indicate an overload condition of a corresponding overloaded virtual entity;

after receiving the particular packet with said operations header indication the overload condition, the particular virtual entity forwarding the particular packet with the operations header removed;
wherein the particular virtual entity is an Ingress; and
wherein said adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity includes modifying a load-balancing entity.
Claim 2 (original): The method of claim 1, wherein said operations header is an In-Situ Operations, Administration, and Maintenance (IOAM) header.
Claim 3 (original): The method of claim 2, wherein the IOAM header includes an Overload Flag; and wherein modifying said operations header to indicate the overload condition includes setting or clearing the Overload Flag.
Claims 4-5 (canceled)
Claim 6 (currently amended): The method of   claim 1, wherein the load-balancing entity is a fabric.
Claim 7 (currently amended): A method, comprising:
after receiving a particular packet by a particular virtual entity of a virtual packet processing apparatus, the particular virtual entity adding an operations header to the particular packet;

modifying, by the second virtual entity, said operations header to indicate an overload condition of a corresponding overloaded virtual entity;
in response to said indicated overload condition, adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity; and
after receiving the particular packet with said operations header indication the overload condition, the particular virtual entity forwarding the particular packet with the operations header removed;
wherein the particular entity is a virtual forwarder; and
wherein said adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity includes modifying forwarding information in the virtual forwarder.
Claims 8-9 (canceled)








Claim 10 (previously presented): A method, comprising:
after receiving a particular packet by a particular virtual entity of a virtual packet processing apparatus, the particular virtual entity adding an operations header to the particular packet;
receiving, by a second virtual entity of the packet processing apparatus, the particular packet with said operations header, with said operations header being an In-Situ Operations, Administration, and Maintenance (IOAM) header;
modifying, by the second virtual entity, said operations header to indicate an overload condition of a corresponding overloaded virtual entity, with said modifying including updating an IOAM data field of the IOAM header with one or more details related to the overload condition;
in response to said indicated overload condition, adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity; and
after receiving the particular packet with said operations header indication the overload condition, the particular virtual entity forwarding the particular packet with the operations header removed.
Claim 11 (canceled)
Claim 12 (previously presented): A method, comprising:

receiving, by a second virtual entity of the packet processing apparatus, the particular packet with said operations header;
modifying, by the second virtual entity, said operations header to indicate an overload condition of a corresponding overloaded virtual entity;
in response to said indicated overload condition, signaling the overload condition of the corresponding overloaded virtual entity to an orchestrator of the virtual packet processing apparatus with the packet processing apparatus being adjusted to avoid sending packets to said corresponding overloaded virtual entity; and
after receiving the particular packet with said operations header indication the overload condition, the particular virtual entity forwarding the particular packet with the operations header removed.
Claims 13-25 (canceled)
Claim 26 (currently amended): A virtualized packet processing apparatus implemented on a physical host, with the virtualized packet processing apparatus, comprising: one or more processing elements; memory; and one or more interfaces sending and receiving packets with a network; wherein the virtualized packet processing apparatus performs operations, including:
after receiving a particular packet by a particular virtual entity of a virtual packet processing apparatus, the particular virtual entity adding an operations header to the particular packet;

modifying, by the second virtual entity, said operations header to indicate an overload condition of a corresponding overloaded virtual entity;
in response to said indicated overload condition, adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity; and
after receiving the particular packet with said operations header indication the overload condition, the particular virtual entity forwarding the particular packet with the operations header removed;
wherein the particular virtual entity is an Ingress; and
wherein said adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity includes modifying a load-balancing entity.
Claim 27 (previously presented): The virtualized packet processing apparatus of claim 26, wherein said operations header is an In-Situ Operations, Administration, and Maintenance (IOAM) header.
Claim 28 (previously presented): The virtualized packet processing apparatus of claim 27, wherein the IOAM header includes an Overload Flag; and wherein modifying said operations header to indicate the overload condition includes setting or clearing the Overload Flag.
Claim 29 (canceled)
Claim 30 (currently amended): The virtualized packet processing apparatus of claim 26, wherein the load-balancing entity is a fabric.

after receiving a particular packet by a particular virtual entity of a virtual packet processing apparatus, the particular virtual entity adding an operations header to the particular packet;
receiving, by a second virtual entity of the packet processing apparatus, the particular packet with said operations header;
modifying, by the second virtual entity, said operations header to indicate an overload condition of a corresponding overloaded virtual entity;
in response to said indicated overload condition, adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity; and
after receiving the particular packet with said operations header indication the overload condition, the particular virtual entity forwarding the particular packet with the operations header removed;
wherein the particular entity is a virtual forwarder; and
wherein said adjusting the packet processing apparatus to avoid sending packets to said corresponding overloaded virtual entity includes modifying a load-balancing entity different than the virtual forwarder.
Claims 32-33 (canceled)


Reason for allowance

The following is an examiner’s statement of reasons for allowance.

Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2-3, 6-7, 10, 12, 26-28, and 30 are allowed based on the same reason(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HERMON ASRES/Primary Examiner, Art Unit 2449